internal_revenue_service national_office technical_advice_memorandum date number release date third party communication none date of communication not applicable index uil no case-mis no 280f tam-102354-08 director field operations - -------------------- taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------ ------------------------------- ---------------------------------- ---------------- ------------------------ --------------------------- legend taxpayer nationality parent distributor brand a brand b department rate a rate b rate c date x y z -------------------------------------------- ------------- ---------------------------------- --------------------------------------- --------- -------- ------------------------------ -------------------------------------------------- ---------------------------------------------------- -------------------------------------------------- ------------------------- --------- --- ----- tam-102354-08 issue s whether taxpayer is regularly engaged in the business of leasing automobiles such that the automobiles leased under taxpayer's employee vehicle leasing program are exempt under sec_280f of the internal_revenue_code from the depreciation limitations in sec_280f and b conclusion the facts demonstrate that contracts to lease automobiles under the employee vehicle leasing program are entered into with some frequency over a continuous period of time and are not occasional or incidental leasing activity therefore under sec_280f of the code the automobiles leased under the taxpayer's employee vehicle leasing program constitute listed_property leased by a person regularly engaged in the business of leasing such property and the provisions of sec_280f and b including the depreciation limitations therein do not apply to the automobiles facts parent is a nationality conglomerate that manufactures sells and leases automobiles worldwide through various subsidiaries taxpayer a wholly-owned subsidiary of parent is a holding_company that conducts parent's manufacturing research_and_development sales public relations and marketing operations in the united_states canada and mexico parent's retail leasing and financing operations in the united_states are conducted by a different parent subsidiary distributor is a member of taxpayer's affiliated_group distributor is engaged in the wholesale distribution of newly-manufactured brand a and brand b automobiles trucks industrial equipment and related replacement parts and accessories throughout the continental_united_states distributor also exports automobiles and related parts and accessories to europe asia and elsewhere distributor administers an employee vehicle leasing program under which it leases brand a and brand b automobiles solely to distributor employees distributor retirees and distributor affiliates except in the case of a retiree the leases terminate automatically if the lessee ceases to be employed by distributor or an affiliate the leases are solely for the personal_use of the automobile by the lessees and do not involve use of the automobile in the employee's employment-related activities for distributor and the leased automobile may not be used for hire or commercial purposes distributor generally does not enter into automobile leases outside of the program tam-102354-08 distributor enters into a nine-page formal lease agreement with the lessee for every automobile leased under the program these automobile leases have a lease_term of one to three years the leased vehicles are registered and titled in the name of distributor and all registration fees insurance and maintenance_costs are paid_by distributor the lessee pays for gasoline oil and fluids and is responsible for a dollar_figurez deductible under the insurance coverage maintained on the vehicle by distributor an early termination fee is charged by distributor if the employee defaults on the lease distributor's employee base represents an extremely low credit risk due to lease payments being automatically deducted from payroll and the program does not entail any advertising costs dealer commissions or collection fees consequently the lease terms offered under the program are more favorable than the lease terms offered to the general_public by other parent affiliates the employee lease cost depends on the vehicle model leased and is designed to return to distributor the wholesale price that distributor charges to dealers for that model the monthly lease cost is based on the length of the lease the monthly rate is rate a for a one-year lease rate b for a two- year lease and rate c for a three-year lease distributor has operated the employee vehicle leasing program for several years and enters into several thousand leases per year under the program as of date distributor had x automobiles under lease to employees retirees and affiliates the program is administered by distributor's department overseen by a national manager the department is comprised of a staff of approximately y employees including four managers and is configured into groups responsible for customer relations administration including accounting and billing asset management safety administration and operations law and analysis sec_167 of the code allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business or of property_held_for_the_production_of_income sec_168 provides that generally the depreciation deduction provided by sec_167 for any tangible_property shall be determined using the applicable_depreciation_method the applicable_recovery_period and the applicable convention typically automobiles are depreciated using the percent declining balance method over a period of five years using the half-year_convention sec_280f of the code defines and is applicable to a class of property designated as listed_property sec_280f provides that subject_to certain exceptions listed_property means any passenger_automobile any other_property used as a means of transportation eg a bus boat or airplane any property of a type generally used for purposes of entertainment recreation or amusement any computer tam-102354-08 or peripheral equipment and any cellular telephone or other similar telecommunications equipment enacted as part of the tax_reform_act_of_1984 sec_179 vol c b sec_280f was designed to reduce two specific abuses of the tax system by business taxpayers by deferring a portion of the depreciation deduction for listed_property to later years in certain cases first with regard only to passenger automobiles one of the several classes of property included in listed_property congress sought to discourage the purchase of expensive business vehicles in cases where a more economical vehicle would be suitable in the joint_committee on taxation staff the joint_committee report congress explained that the full benefit of accelerated_depreciation should be available for the necessary costs of purchasing an automobile for business purposes but that the extra expense of a luxury_automobile provides a tax-free personal emolument that congress believed should not qualify for accelerated_depreciation because the extra expense would not add to the productivity that accelerated_depreciation was designed to encourage joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess sec_280f of the code the annual depreciation limitation accomplishes this objective by limiting depreciation_deductions and other cost_recovery deductions such as the expense deduction under sec_179 for passenger automobiles to specific dollar amounts for each year of the depreciation period indexed for inflation in subsequent years under sec_280f second with regard to all types of listed_property not simply passenger automobiles congress sought to limit the use of accelerated_depreciation for such property where there is excessive personal_use by business owners and their employees the joint_committee explained that congress was concerned about the use of accelerated_depreciation with respect to automobiles and other_property used primarily for personal or investment use rather than in the conduct_of_a_trade_or_business and that the incentive of accelerated_depreciation was not designed to subsidize the purchase of personal_property that is used incidentally or occasionally in the taxpayer's business joint_committee on taxation staff general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess to this end congress enacted sec_280f of the code the predominant use limitation which provides that if any listed_property is not predominantly_used in a qualified_business_use for any taxable_year the deduction allowed under sec_168 with respect to such property for such taxable_year and any subsequent taxable_year shall be determined under sec_168 relating to the alternative_depreciation_system which provides only straight-line_depreciation sec_280f clarifies that property shall be treated as predominantly_used in a qualified_business_use for any taxable_year if the business_use_percentage for such taxable_year exceed sec_50 percent tam-102354-08 sec_280f defines the term qualified_business_use as generally meaning any use in a trade_or_business of the taxpayer sec_280f of the code provides that sec_280f does not apply to any listed_property leased or held for leasing by any person regularly engaged in the business of leasing such property sec_1_280f-5t of the income_tax regulations restates this rule specifically referencing both the annual depreciation limitation and the predominant use limitation the conference_report states that the limits are instead applied to the lessee under tables prescribed by the secretary by denying a deduction for the percentage of the lease payments that is substantially equivalent to the effect as if the restrictions were placed on the lessor h_r rep no 98th cong 2d sess vol c b sec_1_280f-5t of the regulations states that for purposes of sec_1_280f-5t a person shall be considered regularly engaged in the business of leasing listed_property only if contracts to lease such property are entered into with some frequency over a continuous period of time the determination shall be made on the basis of the facts and circumstances in each case taking into account the nature of the person's business in its entirety occasional or incidental leasing activity is insufficient for example a person leasing only one passenger_automobile during a taxable_year is not regularly engaged in the business of leasing automobiles in addition an employer that allows an employee to use the employer's property for personal purposes and charges the employee for_the_use_of the property is not regularly engaged in the business of leasing with respect to the property used by the employee at issue in this technical_advice_memorandum is whether the automobiles leased under the taxpayer's employee vehicle leasing program are exempt from the annual depreciation limitation by virtue of sec_280f of the code under that section if the taxpayer is regularly engaged in the business of leasing automobiles as clarified by sec_1_280f-5t of the regulations the automobiles in the employee vehicle leasing program are excluded from the operation of any provision of sec_280f the field has conceded that taxpayer is regularly engaged in its leasing operations no implication has been raised that the leases involved in the employee vehicle leasing program are anything other than bona_fide leases notwithstanding that the lease rates are below fair market rates sec_1_280f-5t of the regulations states that a person shall be considered regularly engaged in the business of leasing listed_property only if contracts to lease such property are entered into with some frequency over a continuous period of time further whether a taxpayer is regularly engaged in the business of leasing listed_property is determined on the basis of the facts and circumstances of the case taking into account the nature of the taxpayer's business in its entirety in discussing this requirement the regulation states that occasional or incidental leasing is not sufficient to tam-102354-08 trigger the exclusion under sec_280f of the code the regulation then gives examples of occasional or incidental leasing the technical_advice submission contains discussion concerning whether the taxpayer is in the trade_or_business of leasing automobiles and whether the employee vehicle leasing program can be shown to operate at a profit however sec_1 280f- 5t c of the regulations provides a clear definition of regularly engaged in the business of leasing for purposes of sec_280f of the code that does not require a separate trade_or_business of leasing automobiles and does not require a determinable profit_motive for the activity instead for purposes of sec_280f the clear definition of regularly engaged in the business of leasing under sec_1_280f-5t requires that the contracts to lease listed_property be entered into with some frequency over a continuous period of time and that the nature of the taxpayer's business in its entirety be taken into account in making this factual determination in each case therefore for purposes of sec_280f it is sufficient that the leasing activity is substantial with a reasonable connection to the overall business activities of the taxpayer in the instant case the taxpayer's business operations obtain a number of benefits from the leasing activity including moving automobiles out of inventory and advertising its brand through putting additional brand a and brand b vehicles on the road these benefits are reasonably and clearly related to the operation of the taxpayer's primary business of selling brand a and brand b automobiles and support the position that taxpayer is engaged in the business of leasing automobiles while conceding that the taxpayer's leasing operations are regular ie the contracts are entered into with some frequency over a continuous period of time the director has asserted that the employee vehicle leasing program is incidental to the taxpayer's overall business of selling automobiles and as such is not within the exclusion under sec_280f of the code the phrase occasional or incidental in sec_1_280f-5t of the regulations is drawn directly from the joint_committee explanation that the incentive of accelerated_depreciation was not designed to subsidize the purchase of personal_property that is used incidentally or occasionally in the taxpayer's business and its use in the regulations was meant to expand on the meaning of the phrase entered into with some frequency over a continuous period of time rather than to create a separate requirement this meaning is illustrated by the example in the next sentence of the regulation which states that a person leasing only one automobile during a taxable_year is not regularly engaged in the business of leasing automobiles presumably because the single lease constitutes occasional or incidental leasing the term incidental looks to whether the leasing activity is significant in relation to the overall business activities of the taxpayer is reasonably related to those activities tam-102354-08 and is exercised in a planned and deliberate manner given that the taxpayer's employee vehicle leasing program is administered by y full-time employees it is clear that the program is significant planned and deliberate and is not incidental in the analysis section of the technical_advice_memorandum request the director posits that the taxpayer is not entitled to depreciation_deductions for the automobiles leased under the employee vehicle leasing program because pursuant to sec_280f of the code provision of the use of listed_property in this case the purported excess between the lease rate and a fair market lease rate to an employee other than a five percent or greater owner or related_party of a taxpayer is not considered qualified_business_use by the taxpayer if an amount is not included in the employee's income for such use the rule enunciated in sec_280f of the code relates to whether a particular portion of an employer's use of listed_property may be counted as qualified_business_use for purposes of the predominant use limitation under sec_280f ie the determination of whether the taxpayer is eligible for accelerated_depreciation under sec_168 rather than straight-line_depreciation under sec_168 as established in the analysis above the taxpayer is regularly engaged in the business of leasing automobiles and therefore sec_280f including sec_280f does not apply to the automobiles offered for lease under the employee vehicle leasing program caveat s this technical_advice_memorandum does not address i the issue of whether the taxpayer is required to treat as compensation to the employee for both income_tax and employment_tax purposes any difference between the rate paid_by employees under the employee vehicle leasing program and the annual lease value or ii whether any issues relating to substantiation of business use arise under sec_274 of the code as a consequence of a portion of the use of the automobile by an employee being so treated a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
